DETAILED ACTION
Claims 1 - 18 of U.S. Application No. 16599785 filed on 10/11/2019 are presented for examination. Claims 13-18 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 were rejected under 35 USC 112(b) for being indefinite. Claims 1, and 9 recited that the angle α is between the wheel 8, and the housing which is element 15, while the drawing showing angle α is between wheel 8, and housing 11.
The Applicant amended claims 1, and 9 to differentiate between the second section of the housing, 11, and a first section of the housing, 15. The Applicant further explained that the angle α is between the first section 11, and the wheel 8. Therefore, the 112(b) is overcome.
Regarding claim 1: the limitations of claim 1, “…a rotor shaft rotatably mounted in the housing; and a rotor position sensor that includes (a) a transmitter wheel arranged on the rotor shaft in a rotatably fixed manner and (b) a sensor assigned to the transmitter wheel, wherein: a front face of the transmitter wheel is positioned opposite, and with an axial clearance from, a housing wall section of a first section of the housing; and at least one of the transmitter wheel and the housing wall section is designed such that the axial clearance increases radially outward in at least some areas” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 2-8, 16-18 are allowable for being dependent on claim 1.
Claim 9 has a similar limitation as in claim 1, and allowable for the same reasons.
Claims 10-15 are allowable for depending on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832